UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4869


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KARYEA WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cr-00816-TMC-1)


Submitted:   June 18, 2015                 Decided:   June 24, 2015


Before WILKINSON, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Carrie Fisher Sherard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Karyea Williams appeals his conviction and the 262-month

sentence imposed by the district court following his guilty plea

to using and carrying a firearm during and in relation to, and

possessing     a   firearm      in    furtherance         of,   a     drug    trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i) (2012).                                  On

appeal, Williams’ counsel filed a brief pursuant to Anders v.

California,     386 U.S. 738    (1967),      asserting        that     he    found    no

meritorious grounds for appeal but questioning whether Williams’

sentence is reasonable.              Williams was advised of his right to

file a pro se supplemental brief, but he has not filed one.

      In    reviewing    a    sentence,       we   must    first      ensure       that    the

district     court     did     not    commit       any    “significant            procedural

error,” such as failing to properly calculate the applicable

Sentencing Guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) (2012) factors, or failing to adequately explain the

sentence.     Gall v. United States, 552 U.S. 38, 51 (2007).                              Once

we have determined that there is no procedural error, we must

consider     the      substantive          reasonableness        of     the       sentence,

“tak[ing]     into     account       the    totality      of    the    circumstances.”

Gall, 552 U.S. at 51.           The sentence imposed “must be sufficient,

but   not   greater     than    necessary,”        to    satisfy      the    purposes       of

sentencing.        18 U.S.C. § 3553(a).             If the sentence imposed is



                                             2
within      the      appropriate           Guidelines            range,     we     consider        it

presumptively reasonable.                     United States v. Helton, 782 F.3d
148, 151 (4th Cir. 2015).                  The presumption may be rebutted by a

showing “that the sentence is unreasonable when measured against

the § 3553(a) factors.”                    United States v. Montes-Pineda, 445
F.3d 375,     379       (4th    Cir.        2006)          (internal        quotation       marks

omitted).         Upon      review,      we     conclude         that     the    district       court

committed       no      procedural         or        substantive          error    in        imposing

Williams’ sentence and, thus, did not abuse its discretion in

sentencing        him    to       262     months’          imprisonment.               See     United

States v.       Lynn,       592 F.3d 572,       576,     578     (4th       Cir.    2010)

(providing standard of review).

       In   accordance        with       Anders,          we    have    reviewed       the     entire

record and have found no meritorious issues for review.                                            We

therefore       affirm      the     district         court’s       judgment.           This     court

requires that counsel inform Williams, in writing, of his right

to petition the Supreme Court of the United States for further

review.      If Williams requests that a petition be filed, but

counsel     believes         that       such     a       petition      would      be    frivolous,

counsel     may      move    in     this      court       for     leave    to     withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Williams.                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                                     3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4